DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/26/21 has been considered.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the fuel cell stack of claim 1 having plate shaped terminals with first and second protrusions, wherein the first protrusion of one cell voltage terminal faces and is in contact, through an insulating member, with the second protrusion of another of the cell voltage terminals (see Figure 4).
Toyota et al. (US 9,899,688) teaches a fuel cell stack such as the fuel cell stack of claim 1, including cell voltage terminals (61) (Figure 4); however, Toyota fails to teach or fairly suggest first and second protrusions contacting each other in the manner required by claim 1.
Terada et al. (US 2015/0044592) teaches a fuel cell stack such as the fuel cell stack of claim 1, including cell voltage terminals (58a, 58b) separated by insulating seal members (32) (Figures 1 and 2); however, Terada fails to teach or fairly suggest first and second protrusions contacting each other in the manner required by claim 1.
Ikezoe (US 2005/0214600) teaches a fuel cell stack such as the fuel cell stack of claim 1, including cell voltage terminals (7) connected to adjacent voltage terminals in a staggered fashion, similar to as shown in Figure 4 of the instant invention (Figure 1); however, Ikezoe fails to teach or fairly suggest first and second protrusions contacting each other through an insulating member in the manner required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729